Citation Nr: 1225157	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-24 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic allergic rhinitis (now claimed as sinusitis and previously claimed as breathing/nasal condition).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, found new and material evidence had not been received to reopen the previously denied allergic rhinitis claim.

In an April 2012 decision, the Board reopened the claim and remanded it to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development and a decision on the merits of the reopened claim.  The AMC/RO completed the additional development as directed, denied the claim on the merits, and returned the case to the Board for further appellate review.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The September 2008 rating decision also denied entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  The Board also remanded that claim in April 2012.  In an April 2012 rating decision, the AMC granted entitlement to service connection for hypertension with an initial noncompensable rating, effective in November 2007.  There is no indication in the claims file or VA's Virtual claims file that the Veteran appealed either the assigned initial rating or effective date.  Hence, that issue is not before the Board and will not be discussed in the remand portion below.  See 38 C.F.R. § 20.200 (2011),

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Since the Veteran's allergic rhinitis is a lifelong preexisting disorder, the salient issue of his claim is whether the rigors of his active service aggravated the allergic rhinitis beyond its natural progression.  The June 2011 VA examination report reflects the examiner opined the Veteran's allergic rhinitis was not caused by his active service.  The examiner also noted that the "[a]llergic rhinitis is a chronic medical condition and was not caused by his active service.  This condition has worsened over the years due to poor medical management of his allergic rhinitis."

The examiner's opinion requires clarification, as the cause of the Veteran's allergic rhinitis is not the issue, but rather whether active service aggravated it.  Thus, the Board needs clarification on whether "worsened over the years" includes the Veteran's time in active service, or did the examiner mean the years after the Veteran's separation from active service?

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to prove service connection on the basis of aggravation of a preexisting disorder; and, how VA determines a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  After the above is complete, send the claims file to the examiner who conducted the June 2011 sinus Compensation and Pension examination.  Ask the examiner to advise in an addendum whether his statement that, the Veteran's "condition has worsened over the years due to poor medical management of his allergic rhinitis," includes the years the Veteran was in active service?  If the answer is, Yes, the examiner is asked to specify the permanent, measurable increase in severity of the allergic rhinitis that was caused by active service.

The examiner is asked to provide a full explanation for any additional opinion rendered.

3.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  After completion of all of the above, the AMC/RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


